82 F.3d 417
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FEDERAL DEPOSIT INSURANCE CORPORATION, Plaintiff-Appellee,v.PARENT FUNDING CORPORATION, Defendant-Appellant.
No. 94-6170.
United States Court of Appeals, Sixth Circuit.
April 15, 1996.

Before:  NELSON and BATCHELDER, Circuit Judges, and KATZ, District Judge.*
BATCHELDER, Circuit Judge:


1
Parent Funding Corporation ("PFC") appeals three orders of the district court granting judgment in favor of Federal Deposit Insurance Corporation ("FDIC"), holding that FDIC, as receiver for Citizens National Bank of Walnut Ridge, Arkansas, was entitled to recover amounts collected by PFC and owed to Citizens National Bank pursuant to a mortgage servicing agreement;  that the mortgage servicing agreement was not a "qualified financial contract";  that FDIC was not liable to PFC for termination fees upon repudiation of the service agreement or for any amounts claimed by PFC for unpaid servicing;  and that neither FDIC nor PFC was liable to the other for any amounts claimed as damages, or attorney's fees or costs.   FDIC did not cross-appeal.


2
After careful review of the first of these orders, the order granting partial summary judgment, we conclude there is no genuine issue of material fact and that, for the reasons carefully and cogently articulated in the order, the FDIC was entitled to judgment as a matter of law.   We therefore affirm the district court's October 8, 1993, order on summary judgment.


3
Likewise we find no error in the district court's orders on the motions for service fees and attorneys' fees.   We affirm on the basis of the district court's June 1, and August 4, 1994, orders.


4
The orders of the district court are hereby AFFIRMED.



*
 The Honorable David A. Katz, United States District Judge for the Northern District of Ohio, sitting by designation